asian

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA N.V j 3 2@‘§8
DEBoRAH DIANE FLETCHER, ) Cl@rk' U-S~ ,Di$t“”i€t and
) Bankruptcy Courts
Plaintiff, ' )
. ` )
v. ) .Civil Action No. 1:18-cv-023 79 (UNA)
\ )
)
CAPITOL ONE BANK ')
ACCOUNTANT MANAGER, )
)
4 Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint (“Compl.”) and application
to proceed in forma pauperis The Court Will grant plaintiffs application and dismiss the
complaint for lack of Subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,0_00. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equz`p. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit Within the court’s
jurisdiction. See Fed. R. Civ. 'P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff states she is a “present resident in Washington, D.C.” Compl. at 1. She sues
“Capitol One Bank Accountant Manager,” regarding events Which allegedly transpired at a
branch location in Miami, Florida. Id..y at 1 (caption), 2. She alleges that, in the 1990s, defendant
mismanaged her savings account and then Withheld her funds When she closed the account. Id.
at 2\. lt is unclear Whether plaintiff is attempting to sue Capitol One as a corporate entity or a
specific Capitol One employee. She seeks $3 million in damages. Id.

Plaintiff’s claim does not present a federal question under § 1-331, Which leaves diversity
jurisdiction as a possibility. lt is a “Well-established rule” that the diverse citizenship
requirement be “assessed at the time the suit is filed.” Freeport~McMoRan, lnc. v. K N Energy,
Inc., 498 U.S. 426, 428 (1991). Therefore, “the citizenship~of every party to the action must be
distinctly alleged [in the complaint] and cannot be established presumptively or by mere
inference,” Meng v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004), and an “ ‘allegation of
residence alone is insufficient to establish the citizenship necessary for diversity jurisdiction,’ ”
Novak v. Capz'tal Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex
Consulting Corp. v. Watl‘, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983)).

Plaintiff has merely pled that she is a “resident” of the District of Columbia, Which is
insufficient Compl. at 1; see Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d at 906.
Additionally, because the intended defendant is indeterminate, the applicable citizenship is also
unclear. If plaintiff intends to sue lCapitol One as a corporation, defendant “shall be deemed a
citizen of every State . . . by Which it has been incorporated and of the State . . . Where it has its
principal place of business[,]” 28 U.S.C. § 1332(0). Plaintiff has provided no information in this
regard. She has also failed to provide any identifying information regarding the individual

account manager.

Plaintiff has failed to ascertain the citizenship of any party, including her oWn.
Consequently, this case will be dismissed. A separate Order accompanies this Memorandum

Opinion.

A~'~‘f“>

4 Unit€d State istrict Judge
Date: November \\, ,2018